Ethridge, J.
(dissenting).
The facts of the case are as fairly and fully stated as they can be in the compass of a judicial- opinion. Nevertheless the record is voluminous, and there are many subordinate and collateral facts which throw light on the facts stated in the opinion, some of which will be referred to in the course of this opinion.
I cannot agree that on this record the defendant had a fair trial. As I understand it a fair trial means a trial before an impartial judge, an honest and unbiased jury, by competent evidence, in an atmosphere of judicial calm. State v. Gossett (S. C.), 108 S. E. 290, 16 A. L. R. 1299. About the only element of this fair trial which was accorded the defendant was the element of having an impartial judge.
The motion for a change of venue should have been sustained. The appellant and four other parties were jointly indicted in two separate indictments for the. killing of two men. The person with whose murder appellant is charged was largely related in the county, and had been sheriff of the county, and was widely known and much loved by the citizens of the county. Kelly, one of the parties charged jointly with the defendant with the killing of Green, and also with the killing of Dunham, had been' tried for the killing of Dunham, convicted, and sentenced to be hung at the same term of court at which appellant was tried. The venire in the Kelly case and the Morris and Bond cases were drawn the same day. The jury box was exhausted in drawing the Kelly and Morris venires, and when the venire was to be drawn for the appellant, the jury boxes being exhausted, an open venire was issued to the sheriff to summon eighty veniremen for the trial of *807Bond. This venire was returnable on the day that the argument in the Kelly case was had, thé trial of Kelly running through several days, and not being concluded as ■early as anticipated. The veniremen were excluded from the courtroom, but were around the courtyard and courthouse building in hearing of the argument, which argument lasted practically all day, and was participated in by a number of lawyers justly distinguished for their legal and forensic ability. The veniremen summoned to try Bond all were within hearing of this argument, and heard much of it, although at times in the argument it could not be thoroughly understood. The sheriff was related to one of the persons killed, and the venire was actually summoned by his office deputy, who testified that the only direction he had from the sheriff was to get good men. His understanding of what was meant by good men is, of course, a matter which the record cannot reflect fully; but when the venire was returned in court it was found from an examination of the veniremen so selected that thirty-six of them were related to the deceased, Green, and four of them related to the codefendants. A large number were over age, or had legal excuses, some of them being physicians, some druggists. Of the regular juries for the week one jury of twelve men had nine of its members related to Green, the deceased; the other had seven out of twelve related to Green. Of the one hundred and four veniremen which it took to complete- a jury, seventy-five were related or disqualified, leaving only twenty-nine from which a jury was to be selected, and twelve of these were peremptorily challenged by the defendant, who also wanted to challenge more, but the court refused to permit him to do so. Some were challenged by the state. It is true that the twelve men who sat upon the jury Avere not challenged for cause. On the record they could not be so challenged because they qualified. This, however, does not indicate that they were satisfactory to the defendant, because he exhausted his challenges and requested more with the evident intent of using them. The defendant *808wag not brought to the court until at the term at which he was tried. The sheriff had been active in working up the case against the defendants. He secured a confession from Bond, and, on cross-examination as to whether he warned Bond that the statement would be used against him, testified that Bond knew he was working up the case, and that itself was a sufficient warning. The chancery clerk on the motion for a change of venue testified that it was a custom in the county for large crowds to attend murder trials, and that a large concourse of people attended the Kelly trial. So the motion for a change of venue in the present case is widely different from that in the Kelly case. The defendant was entitled, on the evidence introduced in the record, which shows the above facts, and that the fact of the killing had been widely discussed in the county, to change of venue.
I think the authorities in this state demand a change of Venue under the circumstances of the present case. See Safford v. State, 76 Miss. 258, 24 So. 314 ; Tennison v. State, 79 Miss. 708, 31 So. 421 ; Brown v. State, 83 Miss. 645, 36 So. 73 ; Anderson v. State, 92 Miss. 656, 46 So. 65.
The defendant also moved the court to quash the venire summoned by the sheriff for his trial on the ground that the venire had heard the argument in the Kelly case, and also because of the large number related to the deceased and the large number who disqualified, and renewed his motion for a change of venue. In my opinion the motion should have been sustained. The sheriff may be, and doubtless is, a good man, but, being related to one of the parties killed, and having been active in working up the evidence, manifestly he was not impartial. In addition to this the venire was permitted to remain within hearing of the argument in the Kelly case for the killing of Dun-ham, which involved principally the same facts as the facts in the present case. In other words, all of the facts in the present case were developed in the Kelly case, and the jury, having mingled with the relatives and friends of the deceased, and heard the facts or the principal part of *809them discussed in the argument, should not have been retained to try this case. It is true the statute says that a venire shall not be quashed except for fraud, hut fraud may be proven by circumstances, and the circumstance of half of the veniremen summoned by the sheriff being relatives of the deceased, and many others known to have legal excuses, coupled with the fact that the sheriff permitted them to remain within hearing of the other case, and become imbued with the ideas and sentiments of the crowd who had been attending the trial, is sufficient evidence of fraud to warrant the quashing of the venire. The Constitution furthermore provides that the defendant shall have a fair and impartial jury, and no statute can be given a construction which conflicts with the constitutional purpose of a fair and impartial trial. Furthermore, I think the case should be reversed because of the admission of the evidence against the appellant of the acts of Kelly in shooting Dunham in the back after Dunham was down, subsequent to the killing of Green, and also admitting over objection evidence of the location -and character of the wounds on Dunham’s body. The testimony shows beyond doubt, and without dispute, that Green was killed instantly, and that he was killed prior to the shooting of Dunham. If he was on trial for the killing of Dunham this evidence would be competent because of the so-called conspiracy, and because of the joint acts of the several persons indicted at the time of the killing. But certainly the facts accruing subsequent to the killing of Green, and involving the killing of Dunham, a separate offense for which the parties were indicted, would not warrant the court in admitting these facts. The killing of Green was a finished affair; the crime was complete, and the defendant’s connection with it was the subject-matter of inquiry in the present case, and on all of the testimony Bond did the killing. The sole question was whether the killing was murder, manslaughter, or justifiable homicide. The act of Kelly in shooting Dunham in the back subsequent to the death of Green was wholly foreign to the issue, and *810should haye been excluded. It was very prejudicial, and the purpose of getting this evidence before the jury was manifestly for the purpose of exacting the extreme penalty on Bond for the killing of Green, and it was used, as will be shown later in reference to the argument, effectively for that purpose. The act of Kelly in killing Dunham was not done in the progress of the conspiracy to kill Green. While the acts and declarations of a coconspirator is admissible in evidence up to the consummation of the crime, it is not admissible thereafter. It is certainly improper to try a man for two separate killings in the same trial unless they occur prior to the one for which the defendant is being tried, and in the progress of events leading up to the killing. The general rule is that men are tided for each crime separately. They are tried for the specific crime for which they are charged, and not for their general evil character or disposition. The Mississippi supreme court in King v. State, 66 Miss. at page 507, 6 So. 189, on this subject, says:
“Where there are several offenses, for either one of which the accused may be convicted under the indictment, the prosecution should elect the offense which it will pursue, and the testimony should be confined to that offense, unless the case is within some of the exceptions, which render the proof of other distinct offenses admissible. After one offense is proved, the prosecution should not have liberty of the wind, to blow where it listeth. The authorities are not harmonious as to when the prosecution will be required to make election in such case, or as to how long a prosecuting officer will be permitted To fish with his witnesses for evidence’ before selecting the offense for which he Avill ask conviction; but it is believed that justice is best promoted by allotting the testimony for the prosecution to go far enough to identify and shoio one distinct offense, and when this is done, to restrict the evidence to that offense(Italics mine.)
It is certainly unfair to try a defendant for two murders at the same time. The killings are clearly separate of*811fenses, and on the state’s evidence the defendant might ploperly have been convicted. But in the present case the defendant had a defense if the jury believed his version of the killing. According to his evidence the officers appeared on the scene and opened fire upon them without a word of warning, and defendant was shot through the body by Green prior to firing a shot or doing any other act, and without having any opportunity to know that his arrest was being sought. According to his evidence the revenue officers opened fire without warning, and numerous shots were fired before he reached his gun. In this evidence he is supported by numerous witnesses living in the neighborhood who heard the shooting, and testified that from eight to twelve pistol shots were fired before the gun shots were fired, and that they could tell the difference between the pistol shots and the gun shots. The fact was that Green’s pistol had been fired five times, and had one loaded shell left at the time he was killed. He was killed instantly, so manifestly he fired five shots before Bond fired upon him, for Bond used a shotgun, and the whole top of Green’s head was blown away when he was shot with this weapon. The facts also show that Dunham’s pistol had been fired six times, and was absolutely empty. Adams, the accomplice, who testified for the state, also had fired three shots before this killing occurred. So there were numerous pistol shots fired before Bond fired at all, and undisputedly Bond was shot through the body before he opened fire. In this attitude of the case the dragging into this case of the acts of Kelly in shooting Dunham in the back subsequent to the killing of Green is palpably prejudicial. Of course whatever any of the parties did prior to the killing of Green was competent, but when Green’s life went out all acts by the other parties, confederates of Bond, to another person than Green, were clearly inadmissible and improper. According to the state’s evidence at the time Kelly shot Dunham, Bond had fled the scene, and he and Adams, the state’s witness, were *812lying at some distance from the place where Dunham was shot.
In connection with this we will refer now to the arguments of counsel for the prosecution. One of the attorneys for the prosecution said:
“I congratulate the people of Greene county for not having mobbed the defendant, as shown by the trial of Mancej7' Kelly that this' dastardly and devilish deed of shooting Lawrence Dunham in the back was a test.”
Under the facts and circumstances of this case it Avas very prejudicial to refer to the probability or possibility of a mob, as the situation was known to be tense at that time. It’ was very prejudicial to parade before the jury Kelly’s shooting of Dunham, because that subject Avas not being investigated in this trial. The other statements by this attorney referred to by the majority opinion were also highly prejudicial, especially the statement .therein, that Kelly had been tried for his life, convicted, and sentenced to be hanged. It was a statement of fact not in evidence of a very prejudicial character. In Martin v. State, 63 Miss. 505, 56 Am. Rep. 813, it was held that a statement by an attorney of facts not in evidence, and which would have been incompetent as evidence, was reversible error. In the case of Perkins v. Guy, 55 Miss. 153, 30 Am. Rep. 510, it Avas held that it was reversible error to make a statement of fact not supported by the evidence.
The district attorney also referred in his argument to Kelly’s shooting Dunham in the back, and an appeal made to the jury on that account for an extreme penalty. Of course there could be no justification for the shooting of Dunham in the back after he was down, and his pistol empty, and he was begging for his life, but the present case is entirely a separate affair. It is a case in which the defendant at least had a fighting chance for his life and liberty. It is a matter of regret that in cases of great public excitement that those charged with the administration of laAv seek rather to inflame than to allay the passions of the hour. As well said by Chief Justice Whitfield in *813Tennison v. State, 79 Miss. at page 713, 31 So. 422, discussing a kindred subject:
“It is one of the crowning glories of our law that no matter how guilty one may be, no matter how atrocious his crime, nor how certain his doom, when brought to trial anywhere he shall, nevertheless, have the same fair and impartial trial accorded to the most innocent defendant. Those safeguards, crystallized into the Constitution and laws of the land as the result of the wisdom of centuries of experience, must be, by the courts, sacredly upheld, as well in case of the guiltiest as of the most innocent defendant answering at the bar of his country. And it ought to be a reflection, always potent in the public mind, that, where the crime is atrocious, condemnation is sure, when all these safeguards are accorded the defendant, and therefore the more atrocious the crime the less need is there for any infringement of these safeguards.”
In my opinion the case should be reversed and remanded for a fair trial.
Anderson, J., concurs in the foregoing opinion.